Citation Nr: 1039084	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a higher initial compensable disability rating 
for the service-connected residuals of prostate cancer, status 
post retropubic prostatectomy, for the period August 29, 2003 to 
August 23, 2009.

2.  Entitlement to a disability rating in excess of 40 percent 
for service-connected residuals of prostate cancer, status post 
retropubic prostatectomy, from August 24, 2009.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 until March 
1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In November 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a November 2009 Supplemental Statement 
of the Case (SSOC) and accompanying rating decision, the RO/AMC 
increased the disability rating to 40 percent effective August 
24, 2009.  The case was then returned to the Board for further 
appellate review.  In view of the fact that the Veteran's 
disability rating remains noncompensable through August 23, 2009, 
and that the 40 percent rating assigned thereafter is not the 
maximum rating available, the appeal continues.  AB v. Brown, 6 
Vet. App. 35 (1993).  

In accordance with a recent opinion of the Court of Appeals for 
Veterans Claims (Court), TDIU has been included as an issue on 
appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
issue of TDIU benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that from August 29, 
2003, to January 12, 2009, the Veteran's prostatectomy residuals 
resulted in urinary frequency characterized by daytime voiding 
intervals of one hour and awakening to void three to four times 
per night.


2.  The preponderance of the evidence shows that from January 13, 
2009, the Veteran's prostatectomy residuals have required the 
wearing of absorbent material that have to be changed more than 
four times per day.   
   

CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating for 
prostatectomy residuals have been met for the period from August 
29, 2003, to January 12, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2009).

3.  The criteria for a 60 percent disability rating, but not 
higher, for prostatectomy residuals have been met since January 
13, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1- 4.3, 4.7, 4.41, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in September 2003 and June 2004, the Veteran was 
notified of the information and evidence necessary to 
substantiate his original service connection claim.  VA told the 
Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now 
service-connected residuals of prostate cancer disability, an 
increased rating is a "downstream" issue.  Once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and private medical 
treatment records have been obtained.  He was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in the present case, the Board 
notes that the Veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The severity of a genitourinary system disability is ascertained, 
for VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. §§ 4.115a and 4.115b.  
Malignant neoplasms of the genitourinary system are rated as 100 
percent disabling under Diagnostic Code 7528.  Following the 
cessation of surgical, X-ray, antineoplastic, chemotherapy, or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of six 
months.  If there has been no local reoccurrence or metastasis, 
the disability will be rated on the residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  38 
C.F.R. § 4.115b, Diagnostic Code 7528, Note.

The evidence shows that the Veteran was diagnosed with prostate 
cancer in September 2000 and underwent a radical retropubic 
prostatectomy in November 2000.  Thereafter, the Veteran filed 
his claim for service connection for residuals of his prostate 
cancer in August 2003.  Service connection for residuals of 
prostate cancer was granted by way of the February 2004 rating 
decision and a noncompensable rating was assigned, effective 
August 29, 2003.  As the Veteran filed his claim more than six 
months following the cessation of his November 2000 surgical 
therapy and the medical evidence of record does not show any 
subsequent reoccurrence or metastasis, the Board finds that a 100 
percent rating pursuant to Diagnostic Code 7528 is not warranted 
in this case.  

Furthermore, the Board finds that the evidence does not show any 
current renal dysfunction as the result of the prostate 
disability.  Therefore, the Board finds that rating as voiding 
dysfunction pursuant to Diagnostic Code 7528 is the predominant 
disability.

The Veteran's prostatectomy residuals are rated as prostate gland 
injuries, infections, hypertrophy, and post-operative residuals, 
which are to be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527.  A review of the record indicates that the 
Veteran primarily complains of urinary frequency, and urinary 
incontinence.  There is no evidence of urinary tract infections.  
Therefore, the Board finds voiding dysfunction to be the 
predominant symptom and will rate the disability using those 
criteria.  

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  A 20 percent rating for urine leakage 
contemplates the wearing of absorbent materials, which must be 
changed less than two times per day.  A 40 percent rating is 
warranted for the wearing of absorbent materials, which must be 
changed two to four times per day.  A 60 percent rating is 
warranted for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  38 C.F.R. § 
4.115a.  

For a rating based on urinary frequency, a 10 percent rating 
requires a daytime voiding interval between two and three hours, 
or awakening to void two times per night.  A 20 percent 
evaluation for urinary frequency is warranted where there is a 
daytime voiding interval between one and two hours, or if the 
disability results in awakening to void three to four times per 
night.  A 40 percent rating is warranted for a daytime voiding 
interval of less than one hour, or if the disability results in 
awakening to void five or more times per night.  38 C.F.R. § 
4.115a (2009).  

For a rating based on obstructed voiding, a 10 percent rating 
requires marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:  (1) Post void residuals greater 
than 150 cc; (2) Uroflowmetry; markedly diminished flow rate 
(less than 10 cc/second); (3) Recurrent urinary tract infections 
secondary to obstruction; (4) Stricture disease requiring period 
dilation every two to three months.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 percent 
rating.  38 C.F.R. § 4.115a.  

With regard to urinary tract infections, a 10 percent rating is 
warranted for long-term drug therapy, one to two hospitalizations 
per year, and/or requiring intermittent intensive management.  A 
30 percent rating is warranted for recurrent symptomatic urinary 
tract infections requiring drainage or frequent hospitalization 
(greater than two times per year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a.  

The Merits of the Claim

The Veteran's private treatment records dated throughout the 
pendency of the appeal show that he has undergone consistent 
assessment and treatment for the residual following the November 
2000 prostatectomy.  Treatment records dated from January 2002 to 
January 2009 show that the Veteran's residual prostate cancer 
symptomatology was significant for the following:  intermittent 
abdominal, pelvic, and testicular pain; urinary frequency; 
chronic incontinence; an episode of dysuria; a history of renal 
calculus disease; and erectile dysfunction, status-post penile 
implant.  More specifically, a January 2002 treatment record 
shows that the Veteran had a history of urinary frequency, right 
lower quadrant pain, and intermittent urgency.  In February 2002, 
April 2003, and October 2003, his urinary frequency, 
incontinence, and lower urinary tract symptoms were noted to be 
resolved with the use of prescription medication.  

In May 2004, the Veteran reported his symptoms to include 
nocturia, in addition to urinary frequency and incontinence.  
Following an August 2005 report of  experiencing some weakening 
of his urinary stream and intermittency, the Veteran underwent 
clinical testing, which was negative for evidence of a stricture 
or abnormalities of the urethra.  In September 2005, the Veteran 
was noted to have used prescription medications to treat his 
voiding symptoms, without success.  He reported that he continued 
to feel as though he was unable to empty his bladder; however the 
examiner indicated that previous testing showed no evidence of 
bladder outlet obstruction or stricture.  The Veteran declined 
any further testing to assess his symptoms.  

In his June 2005 VA Form 9, the Veteran asserted that his 
residual prostatectomy disability warrants a higher disability 
rating.  He reported that he experienced urinary frequency, 
requiring him to get up three or four times at night.  The 
Veteran stated that he was prescribed medication for this 
symptom, but he was unable to take it.  He also reported that he 
had to wear absorbent pads when he went some place where he may 
have been unable to get to a restroom.  He stated that he 
experienced a weak stream, decreased force of stream, and had to 
use the restroom about every hour.  

A November 2005 treatment record shows that the Veteran had 
recently passed a 5 mm calculus from his right ureter; clinical 
testing revealed that his urine was free of infection, but was 
positive for blood, with no cells seen.  The relevant diagnosis 
at that time was incontinence, frequency, and right ureteral 
calculus, status-post spontaneous passage.  In April 2006, the 
Veteran reported that he had not passed any stones since his last 
November 2005 treatment and stated that he continued to 
experience mild incontinence.  

An October 2007 treatment record shows an impression of prostate 
cancer with no evidence of reoccurrence, status-post radical 
prostatectomy, and right ureteral calculus, status-post 
spontaneous passage with no evidence of reoccurrence.

The Veteran submitted as statement on January 13, 2009, in which 
he further described his genitourinary symptomatology.  He 
reported that after his surgery he has experienced leakage "all 
the time." He stated that he has to wear protective underwear, 
which he has to change three to five times per day.  In addition, 
the Veteran stated that he has to get up at least eight times at 
night to void.  He stated that if he does not get up to use the 
restroom during the night, the protective underwear is unable to 
completely contain his leakage.  The Veteran also reported 
experiencing stress incontinence when lifting.    

The private treatment records show that in May 2009, the Veteran 
reported having right lower quadrant pain and right testicle 
pain.  His treating physician indicated that the Veteran could 
possible have a bladder neck contracture and the Veteran was 
scheduled for a follow up assessment.  There is no indication 
from the evidence currently of record regarding whether the this 
assessment was completed.  

In August 2009, the Veteran underwent a VA examination to assess 
the residuals of his prostate cancer.  The Veteran reported that 
following his prostate surgery he experienced leakage and has had 
to wear absorbent pads.  He stated that he currently uses 
approximately 5 to 6 pads per day, and at times uses up to 8 to 9 
pads daily.  On the physical examination, the Veteran was noted 
to be well-developed and well-nourished.  There were no 
pathological masses or gasses in his abdomen and his pubic 
symphysis was benign.  He was found to have a normal phallus with 
an inflatable implant; however, he was noted to have areas of 
anesthesia and decreased sensation.  The Veteran demonstrated a 
decreased genital femoral reflex and witnessed urinary 
incontinence when asked to cough. There was no evidence of 
inguinal hernia and the Veteran had normal sphincter tone.  
Following the examination, the impression was significant urinary 
frequency.  The examiner noted that the Veteran urinates every 
hour during the day.  The Veteran reported the need to get up 4 
to 5 times a night to urinate; he reported that his nighttime 
incontinence cannot be totally contained by the absorbent pads 
themselves.  The examiner also noted that the Veteran's prostate 
specific antigen (PSA) level, which was once 0, is now up to .3, 
which he stated may be residual prostatic carcinoma.  Therefore, 
the examiner concluded that the Veteran's service-connected 
benefits should be continued and increased.

Analysis- Increased Disability rating from August 29, 2003 to 
January 12, 2009

Based on the evidence of record, the Board finds that an initial 
20 percent disability rating is warranted for the Veteran's 
residual prostatecomy disability from the effective date of 
service connection to January 12, 2009.  Under the rating 
criteria for urine frequency, a 20 percent rating is warranted 
for daytime voiding intervals between one and two hours or; 
awakening to void three to four times per night.  In this case, 
the Veteran indicated that he had to use the bathroom every hour 
and that he had to awake three to four times at night to relieve 
himself.  He reported that he experienced a weak stream, 
decreased force of stream, and that he had to wear absorbent pads 
when away from home.  The medical evidence dated during this time 
period also shows that the Veteran was diagnosed with urinary 
frequency and incontinence, thus providing further support for 
the Veteran's reported symptomatology.  Resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran's 
symptomatology from August 29, 2003, to January 12, 2009, more 
closely approximated the criteria for a 20 percent disability 
rating.

In so determining, the Board finds that the Veteran is competent 
to report his symptoms of urinary frequency and voiding 
dysfunction because they are readily observable to him.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board also finds that the 
Veteran's accounts of his symptoms are credible and probative.  
The Veteran's testimony is found to be sincere and is considered 
to be the best source of information regarding symptoms of 
urinary frequency and voiding dysfunction.

The Board finds, however, that a disability rating in excess of 
20 percent disabling is not warranted from the effective date of 
service connection until January 12, 2009.  In this case, 
although the Veteran reported the need to use absorbent pads when 
he was places where he was unable to quickly get to a bathroom, 
there was no evidence that he had to change his absorbent pads 
two to four times per day.  Therefore, an increased initial 
rating is not warranted under the rating criteria for urine 
leakage.  See  38 C.F.R. § 4.115a.  With regards to an increased 
rating based on urinary frequency, the evidence does not show 
that the Veteran's daytime voiding interval was less than one 
hour or that he awoke to void five times or more per night.  As 
previously noted, the Veteran reported the need to void every 
hour during the day and three to four times per night.  Thus, a 
40 percent rating is not warranted based on urinary frequency.  
See  38 C.F.R. § 4.115a.  As for the rating criteria for 
obstructed voiding, the next-higher, 30 percent disability rating 
is not warranted in this case, as there is no evidence of urinary 
retention requiring intermittent or continuous catheterization.  
38 C.F.R. § 4.115a.

Increased Disability Ratings from January 13, 2009 to present
(0% prior to August 24, 2009, and 40% thereafter)

With regard to the disability rating from January 13, 2009, the 
Board finds that a 60 percent disability rating is warranted for 
the Veteran's residual prostatecomy disability.  Under the rating 
criteria for urine leakage, a maximum 60 percent rating is 
warranted where the use of an appliance is required or the 
absorbent materials must be changed more than four times per day.  
38 C.F.R. § 4.115a.  Here, the Veteran reported in a January 13, 
2009, statement that he has to change his protective underwear 
three to five times per day.  During the August 2009 VA 
examination, he further detailed his symptoms, as he reported 
wearing 5 to 6 absorbent pads per day, and at times needing to 
wear up to 8 or 9 pads daily.    
Based on these reports, and resolving all doubt in the Veteran's 
favor, the Board finds that the criteria for an increased rating 
of 60 percent is warranted from January 13, 2009, due to the 
Veteran's previously described use of absorbent pads.  
Accordingly, the Board concludes that the Veteran is entitled to 
a maximum 60 percent rating for his prostatectomy residuals from 
January 13, 2009, to the present. 



Conclusion

In sum, the evidence of record supports the award of a 20 percent 
disability rating from August 29, 2003, to January 12, 2009, and 
a maximum 60 percent disability rating from January 13, 2009, for 
the Veteran's residuals prostatecomy disability.  As there 
appears to be no period on appeal other than what has already 
been identified during which this disability manifested symptoms 
meriting a disability rating other than what has been assigned 
herein, staged ratings are not warranted.  See Fenderson, 12 Vet. 
App. at 119.  

With regard to consideration of whether the Veteran's residual 
prostatecomy disability reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a compensable 
evaluation on an extraschedular basis under 38 C.F.R. § 3.321(b), 
the Board notes that such consideration is part and parcel of the 
TDIU element of the Veteran's claim, which is being remanded 
below.


ORDER

Entitlement to a 20 percent disability rating from August 29, 
2003, to January 12, 2009, is warranted for the service-connected 
residuals, prostate cancer disability, subject to the laws and 
regulations governing monetary awards.

Entitlement to a 60 percent disability rating from January 13, 
2009, is warranted for the service-connected residuals, prostate 
cancer disability, subject to the laws and regulations governing 
monetary awards.


REMAND

Unfortunately, a remand is required with respect to the claim for 
TDIU benefits.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c).

As indicated in the introduction, the Board has included TDIU as 
an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In Rice, the Court held that TDIU is part and parcel to 
a claim for an increased rating when the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which the increased rating 
is sought.  Id. at 445.  Here, the Veteran's accredited 
representative indicated in an October 2008 statement that the 
Veteran is unable to work due to the residuals of his prostate 
cancer disability.  The representative noted that the Veteran is 
on Social Security; he acknowledged, however, that the Veteran's 
the records associated with his Social Security benefits have 
been destroyed.  Based on the Veteran's representative statement, 
the Board finds that the Veteran has reasonably raised the issue 
of entitlement to TDIU.  

However, appellate review of the TDIU element of the Veteran's 
claim at this time would be premature.  In this regard, the 
Veteran should be sent a VCAA notice letter regarding the TDIU 
element of his claim.  This letter should notify the Veteran and 
his representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate TDIU.  
The notice should also indicate what information or evidence 
should be provided by the Veteran, to include a formal 
application form and an employment information form, and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Thereafter, the RO should 
undertake any additional developed deemed necessary to adjudicate 
the claim for TDIU benefits. 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall provide the Veteran with a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The letter should 
explain what information or evidence (medical 
or lay) is necessary to substantiate the TDIU 
element of the Veteran's claim.  It should 
indicate the information and evidence that is 
to be provided by the Veteran, including a 
formal application form and an employment 
information form, and that VA will attempt to 
obtain on his behalf.  It also should include 
information concerning the assignment of 
disability ratings and effective dates, 
keeping in mind that TDIU is part of an 
increased rating claim.

2.  Then, the RO shall review the Veteran's 
claims file with respect to the TDIU claim 
and undertake any additional development 
indicated, to include obtaining and 
associating with the claims file any 
additional pertinent records identified by 
the Veteran during the course of the remand.

3. After completion of the above development, 
the RO shall undertake any further 
development deemed necessary with respect to 
the TDIU claim, to include ordering a VA 
examination(s) and opinion and/or a social 
and industrial survey and consideration of 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for extra-
schedular consideration, if appropriate.  The 
RO shall follow any applicable regulations 
and directives implementing the provisions of 
the VCAA as to its notice and development.

4.  Upon completion of the above, the RO 
shall adjudicate the Veteran's TDIU claim.  
If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


